UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Growth of $10,000 page 7 Your expenses page 8 Funds investments page 10 Financial statements page 14 Trustees & officers page 31 For more information page 37 To Our Shareholders, I am pleased to be writing to you as the new President and Chief Executive Officer of John Hancock Funds, LLC, following the departure of James A. Shepherdson to pursue other opportunities. In addition, on July 25, 2005, your funds Board of Trustees appointed me to the roles of Trustee, President and Chief Executive Officer of your fund. As a means of introduction, I have been involved in the mutual fund industry since 1985. I have been with John Hancock Funds for the last 15 years, most recently as executive vice president of retail sales and marketing and a member of the companys executive and investment committees. In my former capacity, I was responsible for all aspects of the distribution and marketing of John Hancock Funds open-end and closed-end mutual funds. Outside of John Hancock, I have served as Chairman of the Investment Company Institute (ICI) Sales Force Marketing Committee since September of 2003. It is an exciting time to be at John Hancock Funds, and I am grateful for the opportunity to lead and shape its further growth. With the acquisition of John Hancock by Manulife Financial Corporation in April 2004, we are receiving broad support toward the goal of providing our shareholders with excellent investment opportunities and a more complete lineup of choices for the discerning investor. For one example, we have recently added five Lifestyle Portfolio funds-of-funds that blend multiple fund offerings from internal and external money managers to create a broadly diversified asset allocation portfolio. Look for more information about these exciting additions to the John Hancock family of funds in the near future. Although there has been a change in executive-level management, rest assured that the one thing that never wavers is John Hancock Funds commitment to placing the needs of shareholders above all else. We are all dedicated to the task of working with you and your financial advisors to help you reach your long-term financial goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2005. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks long-term capital appreciation with moderate income as a secondary objective by nor- mally investing at least 80% of its assets in stocks of regional banks and lending companies, including commer- cial and industrial banks, savings and loan associa- tions and bank holding companies. Over the last twelve months ▪ The stock market advanced in fits and starts, as it pondered spiking energy prices, rising interest rates and solid economic data. ▪ Banks lagged other financial stocks and the market, as a flattening yield curve crimped margins and bank mergers dried up. ▪ The Funds strategy of focusing on regional banks, while successful over the long term, put it at a disadvantage to more broadly diversified financial funds during this period. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 holdings 3.0% Zions Bancorp. 3.0% TCF Financial Corp. 3.0% SunTrust Banks, Inc. 2.9% Cullen/Frost Bankers, Inc. 2.9% Wachovia Corp. 2.9% Marshall & Ilsley Corp. 2.9% U.S. Bancorp. 2.9% Compass Bancshares, Inc. 2.9% North Fork Bancorp., Inc. 2.9% M&T Bank Corp. As a percentage of net assets on October 31, 2005. 1 BY JAMES K. SCHMIDT, CFA, LISA A. WELCH AND THOMAS M. FINUCANE, PORTFOLIO MANAGERS MANAGERS REPORT JOHN HANCOCK Regional Bank Fund The stock market advanced in a choppy fashion over the last 12 months, buffeted by rising short-term interest rates, mixed, but basically solid, economic data and oil prices that rose to historic highs.
